MEMORANDUM*
Appellant Mary L. Dettlo (Dettlo) appeals .the district court’s decision to remand for further administrative proceedings. Dettlo contends that the district court erred in failing to remand for an immediate award of benefits.
The district court did not abuse its discretion. See Benecke v. Barnhart, 379 F.3d 587, 590 (9th Cir.2004) (“The [district court’s] decision to remand to the [Social Security Administration] for. further proceedings instead of for an immediate award of benefits is reviewed for abuse of discretion.”) (citation omitted). A remand for further administrative proceedings is proper because the record is ambiguous and incomplete, including the lack of an onset date. See Webb v. Barnhart, 433 *651F.3d 683, 687 (9th Cir.2005) (explaining that a remand is warranted where “the medical evidence was sufficiently ambiguous to trigger the ALJ’s duty [to supplement the record.]”); see also Bunnell v. Barnhart, 336 F.3d 1112, 1116 (9th Cir. 2003) (noting that “if [a claimant] is disabled, the timing and duration of her disability” is an outstanding issue that warrants remanding for further administrative proceedings).
As the district court noted, the medical evidence was ambiguous. Therefore, this case is not controlled by Widmark v. Barnhart, 454 F.3d 1063 (9th Cir.2006). Widmark addressed failure of the ALJ to explain his rejection of a medical opinion, where there is no suggestion of ambiguity in the record. See id. at 1069.
Because we are affirming the district court’s order remanding this case for further proceedings, we need not address the other issues raised by Dettlo.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.